IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,975



                EX PARTE ALBERT O’BRYANT TWYMAN, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 954761-B IN THE 208th DISTRICT COURT
                           FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to forty-five years’ imprisonment. The 14th Court of Appeals

affirmed his conviction. Twyman v. State, No. 14-04-00878-CR (Tex. App.–14th [14th Dist.],

delivered May 30, 2006, no pet.).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

promised him that he would file a petition for discretionary review on his behalf and then failed to
do so.

         Appellate counsel, who is also habeas counsel in this cause, filed an affidavit with the trial

court. Based on that affidavit, the trial court has entered findings of fact that Applicant desired and

expected counsel to file a petition for discretionary review on his behalf, and no petition was filed.

We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for

discretionary review of the judgment of the 14th Court of Appeals in Cause No. 14-04-00878-CR

that affirmed his conviction in Case No. 954761-B from the 208th Judicial District Court of Harris

County. Applicant shall file his petition for discretionary review with the 14th Court of Appeals

within 30 days of the date on which this Court’s mandate issues.



Delivered: August 20, 2008
Do not publish